     Case 2:17-cr-00001-JAD-DJA Document 710
                                         709 Filed 09/09/20
                                                   09/08/20 Page 1 of 4



 1    NICHOLAS A. TRUTANICH
      United States Attorney
 2    Simon Kung, Esq.
      Assistant United States Attorney
 3    501 Las Vegas Boulevard South, Suite 1100
      Las Vegas, Nevada 89101
 4    Tel.: (702) 388-6336
      Simon.Kung@usdoj.gov
 5    Attorneys for the Plaintiff
 6    LAW OFFICE OF TELIA U. WILLIAMS
      Telia U. Williams, Esq.
 7    10161 Park Run Drive, Suite 150
      Las Vegas, Nevada 89145
 8    Tel.: (702) 835-6866
      telia@telialaw.com
 9    Attorney for the Defendant,
      Fausto Texeira Martins Neto
10

11                               UNITED STATES DISTRICT COURT
12                                       DISTRICT OF NEVADA
13

14    UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00001-JAD-DJA
15                                                        STIPULATION AND ORDER TO
                            Plaintiff,                    CONTINUE SENTENCING
16
                    vs.
17                                                        [Second Request]
      FAUSTO TEXEIRA MARTINS NETO,
18
                            Defendant.
19

20
            IT IS HEREBY STIPULATED AND AGREED by and between Telia Mary U. Williams,
21
     Esq., counsel for the defendant, Fausto Texeira Martins Neto, and Simon Kung, Esq., Assistant
22
     United States Attorney, counsel for the Government, that the Sentencing currently scheduled for
23
     September 14, 2020 at 2:00pm, be vacated and reset to a time no sooner that ninety (90) days
24
     from September 14, 2020.
25
            This Stipulation is entered into for the following reasons:
26
                1. Counsel for the Defendant needs additional time to adequately prepare for
27
                   sentencing, and to adequately confer with the Defendant which has been rendered
28
     Case 2:17-cr-00001-JAD-DJA Document 710
                                         709 Filed 09/09/20
                                                   09/08/20 Page 2 of 4



 1                  extremely difficult, if not impossible, due to the logistical problems that have been

 2                  presented with adhering to safety precautions called for by the pandemic of Covid-

 3                  19.

 4               2. The only feasible way to communicate with the Defendant, Fausto Texeira

 5                  Martins, is by video, which is through the Federal Public Defender’s Office,

 6                  which, due to increased demand, and scarce resources, has requested that defense

 7                  counsel hold off and allow clients with emergencies and more urgent matters to

 8                  take precedence.

 9               3. Moreover, Mr. Neto speaks only Portuguese. Efforts at involving him in preparing

10                  for his sentencing also have been stalled because working with a dedicated

11                  Portuguese interpreter and translator has been rendered extremely difficult due to

12                  issues related to the logistical problems inherent in dealing with the precautions for

13                  the pandemic.

14               4. Counsel for the Government has no objection to this continuance.

15               5. The Defendant is in custody, but does not object to a continuance.

16               6. Denial of this request for continuance could result in a miscarriage of justice.

17               7. For all the above-stated reasons, the ends of justice would best be served by a

18                  continuance of the sentencing.

19               8. This is the second request for a continuance.

20

21   DATED: September 4, 2020
22   LAW OFFICE OF TELIA U. WILLIAMS                       NICHOLAS A. TRUTANICH
                                                           UNITED STATES ATTORNEY
23
     By:     /s/ Telia U. Williams
                                                           By:   /s/ Simon Kung
24
           Telia U. Williams, Esq.
25         10161 Park Run Drive, Suite 150                 Simon Kung, Esq.
                                                           Assistant United States Attorney
           Las Vegas, Nevada 89145                         501 Las Vegas Boulevard South, Suite 1100
26         Tel.: (702) 835-6866                            Las Vegas, Nevada 89106
27         telia@telialaw.com                              Tel.: (702) 388-6336

28         Attorney for Defendant,                         Attorney for Plaintiff,
           Fausto Texeira Martins Neto                     United States

                                                       2
     Case 2:17-cr-00001-JAD-DJA Document 710
                                         709 Filed 09/09/20
                                                   09/08/20 Page 3 of 4



 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4

 5
      UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00001-JAD-DJA
 6
                                                           ORDER
 7                           Plaintiff,

 8                   vs.

 9    FAUSTO TEXEIRA MARTINS NETO,

10                           Defendant.

11
                                           FINDINGS OF FACT
12
            Based on the Stipulation of counsel, and good cause appearing therefore, the court finds
13
     that the Stipulation by, between, and among the United States, and defendant Fausto Texeira
14

15   Martins Neto, is entered into for the following reasons:

16
                    1. Counsel for the Defendant needs additional time to adequately prepare for
17
                        sentencing, and to adequately confer with the Defendant which has been
18
                        rendered extremely difficult, if not impossible, due to the logistical problems
19
                        that have been presented with adhering to safety precautions called for by the
20
                        pandemic of Covid-19.
21
                    2. The only feasible way to communicate with the Defendant, Fausto Texeira
22
                        Martins, is by video, which is through the Federal Public Defender’s Office,
23
                        which, due to increased demand, and scarce resources, has requested that
24
                        defense counsel hold off and allow clients with emergencies and more urgent
25
                        matters to take precedence.
26
                    3. Moreover, Mr. Neto speaks only Portuguese. Efforts at involving him in
27
                        preparing for his sentencing also have been stalled because working with a
28
                        dedicated Portuguese interpreter and translator has been rendered extremely

                                                      3
     Case 2:17-cr-00001-JAD-DJA Document 710
                                         709 Filed 09/09/20
                                                   09/08/20 Page 4 of 4



 1                     difficult due to issues related to the logistical problems inherent in dealing with

 2                     the precautions for the pandemic.

 3                  4. Counsel for the Government has no objection to this continuance.

 4                  5. The Defendant is in custody, but has no objection to this continuance.

 5                  6. Denial of this request for continuance could result in a miscarriage of justice.

 6                  7. For all the above-stated reasons, the ends of justice would best be served by a

 7                     continuance of the sentencing hearing.

 8                  8. Counsel for Mr. Neto has requested ninety (90) days after the currently

 9                     scheduled sentencing date.

10                  9. This is the second request for a continuance.

11
                                         CONCLUSIONS OF LAW
12

13          Denial of this request for continuance would deny counsel for the Defendant, Fausto

14   Texeira Martins Neto, sufficient opportunity to confer with Mr. Neto, and prepare for his

15   sentencing.
16
            As such, denial of this request for continuance could result in a miscarriage of justice.
17

18                                                ORDER

19          IT IS HEREBY ORDERED that the sentencing currently scheduled for September

20   14, 2020 at 2:00pm, be continued to December 21, 2020, at 11:00 a.m.
21          DATED this 9th day of September, 2020.
22

23                                                         ______________________________ _____
                                                           UNITED STATES DISTRICT JUDGE
24

25

26

27

28


                                                      4
